Campbell, J.,
delivered the opinion of the court.
The sale of the whisky was complete at Memphis, upon delivery to the express company, and the fact that the order for it was taken in Panola county, and that payment for it was received there, did not make the appellant guilty of selling in that county. The point is, where was delivery made ? If the seller was to deliver the whisky in Panola county, before any right accrued to him to claim pay for it, the sale was not complete until delivery at the place of its destination, but, if the delivery was in Memphis to the carrier as the agent of the buyer, the sale was then complete, and the law of Mississippi was not violated. A delivery to the carrier-in the usual course of trade is deemed by law prima facie a delivery to the consignee, and according to the testimony that was-the understanding of the parties in this case.

Reversed and remanded.